DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Response to Arguments
Applicant’s arguments have been respectfully considered and are not persuasive. Thus, the rejections under 103 are maintained.  Applicant argues that the reference of Woop combined with the reference of Dutta does not render obvious or teach the feature of the independent claims as they refer to motion estimation circuitry to execute a third set of…commands to perform non-local means filtering to remove noise from the sequence of image frames.  The examiner disagrees.  
In the reference of Woop, see paras. 57-58 (this was cited in previous office action). For convenience, these paragraphs are reproduced below with some illustrative emphasis. 


[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	As shown above, in some embodiments of Woop, the de-noise/de-interlace module 432 can include dedicated motion detection logic. This combination teaches “motion estimation circuitry (the dedicated motion detection logic) to execute a third set of performing non-local means filtering to remove noise, in analogous art, the reference of Dutta teaches that it is known to: execute a third set of one or more commands to perform non-local means filtering to remove noise from the sequence of image frames based on a mean pixel value collected across the sequence of image frames (see e.g. pages 1-3, Introduction and Theory, NLM filtering to remove noise from a sequence of image frames based on mean pixel value of patches across the time series of frames (i.e. sequence of image frames). See also Discussion, beginning at page. 11), wherein the non-local means filtering of a target pixel comprises determining a mean value associated with all pixels across the sequence of images, weighted by similarity to the target pixel (see e.g. Abstract, “Theory”, pages 2-3, and Method, p. 3-6. Target is the ith or jth pixel).

	The examiner respectfully disagrees with Applicant’s arguments then, as follows:
Applicant argues that Dutta is “theoretical and provides little implementation detail”… Dutta was applied to teach the above, with citations.  Is Applicant arguing that Dutta is non-enabling? The examiner strongly disagrees. If anything, Dutta is more enabling than most publications, and the performance of PET (positron emission tomography) per Dutta is performed using hardware. 
Applicant’s arguments against Woop are non-persuasive and somewhat incomplete if one considers Woop as a whole (see above paragraphs of Woop with arrows).



	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Applicant states that the task of reducing and/or removing data noise appears to be performed by the de-noise/de-interlace module.  This might be true, but see Applicant’s claim language, and see above para. 57 of Woop, with arrows pointing to the exact part.  

Put simply, Woop teaches that the motion estimation circuitry + de-noise module can be in the same. Applicant’s claim requires motion estimation circuitry capable to execute commands to remove noise.  Noise removal and motion estimation circuitry. Both together, in the claims, and together in Woop. 

Accordingly, the examiner is respectfully not persuaded by Applicant’s arguments and the rejections are maintained. Please see remainder of this official action for details. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-9, 11, 13-17, 19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Woop (U.S. Patent Application Pub. No. 2017/0178387 A1) in view of Dutta, J., Leahy, R. M., & Li, Q. (2013). Non-local means denoising of dynamic PET images. PloS one, 8(12), e81390 (pp. 1-15) (“Dutta”). 

	Regarding claim 1: 
	Woop teaches: a processor (Fig. 1: 100 processing system) comprising: 
	ray tracing circuitry (Fig. 22: 2243 ray tracing logic) to execute a first set of one or more commands (see e.g. paras. 55, 63 and 83-107, command streamer to issue commands) to traverse rays (claim 9 or claim 11. See also Fig. 22) through a bounding volume hierarchy (BVH) (claim 9 or claim 11. See also Fig. 22) to identify BVH nodes and/or primitives intersected by the ray (claim 9 or claim 11) (see also “Bounding Volumes and Ray-Box Intersection Testing, beginning at para. 122 for ray-tracing and BVH) and paras. 27-32); 
	shader execution circuitry to execute one or more shaders (see e.g. paras. 65-72, execution unit array to execute shader programs) responsive to a second set of one or more commands (see e.g. paras. 55, 63 and 83-107, command streamer, can issue more than one set of commands) to render a sequence of image frames based on the BVH nodes and/or primitives intersected by the ray (e.g. paras. 65-73 in combination with 27, in an embodiment where the intersection testing is used for collision detection or culling, after this is performed, frames can be rendered per the graphics processing of Woop, such as image or video frames (para. 58)); 
	a media processor (see e.g. para. 63, a core performing media processing) comprising motion estimation circuitry (paras. 57-58)  to execute a third set of one or more commands (paras. 55, 63,83-107)… to remove noise from the sequence of image frames (see e.g. para. 57)…and
	a command streamer (Fig. 4: 403) to stream the first set of commands to the ray tracing circuitry, the second set of commands to the shader execution circuitry, and the third set of commands to the motion estimation circuitry of the media processor (Each of these 3 circuitry/blocks are mapped above.  The command streamer, per Woop, can send commands to different units/areas/circuitry, such as 3D pipeline and/or medial pipeline. Woop, para. 55, or to graphics processor, and so on. Woop, para 63 and 84 and Figs. 4, 5 and 8. Modifying Woop, in view of itself, such that the command streamer per Woop, functions  as above, to send commands per Woop to the 3 circuitry, also per Woop, is all of taught, suggested and obvious and predictable to one of ordinary skill in the art.  See MPEP 2143(A)).

	In analogous art, Dutta teaches that it is known to: to execute a third set of one or more commands to perform non-local means filtering to remove noise from the sequence of image frames based on a mean pixel value collected across the sequence of image frames (see e.g. pages 1-3, Introduction and Theory, NLM filtering to remove noise from a sequence of image frames based on mean pixel value of patches across the time series of frames (i.e. sequence of image frames). See also Discussion, beginning at page. 11), wherein the non-local means filtering of a target pixel comprises determining a mean value associated with all pixels across the sequence of images, weighted by similarity to the target pixel (see e.g. Abstract, “Theory”, pages 2-3, and Method, p. 3-6. Target is the ith or jth pixel).
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims, to have combined and modified Woop in view of Dutta to have obtained the above. The motivation would be to take advantage of known de-noising for time series images, and take advantage of image features throughout to accomplish same.  


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the processor of claim 1 wherein the third set of commands comprise an extension to an application programming interface (API) associated with the media processor, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Woop teaches that API’s are known (see e.g. paras. 72, 92).  Woop also teaches a medial processor, and associated commands (see mapping to claims 1 and 2 and for example, paras. 57-67).  Modifying Woop, in view of same, to have included the above, all of which are taught by the extensive teachings of Woop, is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.
	The prior art included each element recited in claim 3, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 5:
	Woop further teaches: the processor of claim 1 wherein the shader execution circuitry comprises a plurality of execution units (EUs) to execute a plurality of different shaders to render the sequence of image frames (see e.g. paras. 64-91. Different shaders include pixel shader, fragment shader, compute shader and/or media shaders).
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Woop, to obtain the above. The motivation would be to use known programming architecture to perform and direct tasks in a system


	Regarding claim 6:
	Dutta teaches: the processor of claim 1 wherein the mean pixel value is determined based on an evaluation of blocks of pixels spread across the sequence of image frames (see e.g. Abstract, “Theory”, pages 2-3, and Method, p. 3-6 and Fig. 1).
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Dutta, to obtain the above. The motivation would be to use known image processing to remove noise from series of images. 


	Regarding claim 7:
	Dutta teaches: the processor of claim 6 wherein the blocks of pixels comprise macroblocks (pages 2-3, patch size can be 3 x 3, 5 x 5, etc.).



	Regarding claim 8:
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	Dutta further teaches: the processor of claim 7 wherein a macroblock comprises one or more of: a 16 x 16 pixel block, an 8 x 8 pixel block, a 4 x 4 pixel block, a 16 x 8 pixel block, an 8 x 4 pixel block, or a 16 x 4 pixel block (pages. 2-3, patch size can be 3 x 3, 5 x 5 or 7 x 7 or 9 x 9).
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Dutta, to obtain the above. The motivation would be to use known image processing to remove noise from series of images. 


	Regarding claim 9: see claim 1. 
	The method of claim 1 corresponds to the functions performed by the processor of claim 1. Thus, the same rationale for rejection applies. 


	Regarding claim 11: see claim 3. 
	These claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 13: see claim 5. 
	These claims are similar. Thus, the same rationale for rejection applies.

	Regarding claim 14: see claim 6. 
	These claims are similar. Thus, the same rationale for rejection applies.

	Regarding claim 15: see claim 7. 
	These claims are similar. Thus, the same rationale for rejection applies.

	Regarding claim 16: see claim 8. 
	These claims are similar. Thus, the same rationale for rejection applies.


	Regarding claim 17: see also claim 1. 
	Woop teaches: a machine-readable medium (para. 38 memory device) having program code stored thereon which, when executed by a machine, causes the machine to perform the operations (para. 38) of: 
	The operations of claim 17 correspond to the functions performed by the processor (i.e. machine) of claim 1.  Thus, the same rationale for rejection applies.  Modifying the processor of claim 1, such to have program code, as mapped above, upon which to execute, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware and software technology to perform tasks. 


	Regarding claim 19: see claim 3. 
	These claims are similar. Thus, the same rationale for rejection applies.
 
	Regarding claim 21: see claim 5. 
	These claims are similar. Thus, the same rationale for rejection applies.

	Regarding claim 22: see claim 6. 
	These claims are similar. Thus, the same rationale for rejection applies.

	Regarding claim 23: see claim 7. 
	These claims are similar. Thus, the same rationale for rejection applies.

	Regarding claim 24: see claim 8. 
	These claims are similar. Thus, the same rationale for rejection applies.


	Regarding claim 25:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the processor of claim 1, further comprising a first interface to make the motion estimation circuitry of the media processor accessible to other processor components and applications 
	including depth estimation operations within a 3D graphics pipeline, deinterlacing of video images, and/or view interpolation for virtual reality implementations, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Woop teaches that interfaces that can be configurable or flexible to adapt or work with different libraries, applications and/or graphics environments are known (see e.g. para. 93).  Re: the motion estimation circuitry (i.e. Fig. 4: 434) being accessible to other processor components and applications including depth estimation, deinterlacing and/or view interpolation, see paras. 52-57 and Fig. 4, video de-interlacing, in combination with para. 34, systems can be included or be incorporated within video game consoles, and system can also be a virtual reality device. 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Woop, such to have included the above.

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613